Order entered October 5, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-16-00579-CR

                EX PARTE WISDOM UKACHUKWU AMANZE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                            Trial Court Cause No. MC16A1895

                                              ORDER
       Appellant’s October 3, 2016 motion for extension of time to file appellant’s reply brief is

GRANTED. Appellant’s reply brief received by the Clerk on September 23, 2016 is deemed

timely filed on the date of this order.


                                                         /s/   LANA MYERS
                                                               JUSTICE